Mikoll, J.
Appeal from an order of the Family Court of Chemung County (Danaher, Jr., J.), entered December 19, 1983, which dismissed petitioner’s application for a change in custody of the parties’ minor child.
Petitioner sought a change in custody of her son from respondent, her former husband, alleging a change of circumstances and that the emotional and physical welfare of the child require such a change. Following a hearing and an in camera interview with the child and his Law Guardian, Family Court concluded that it would not be in the child’s best interest to alter the custody arrangement and dismissed the petition. The determination should be upheld.
Petitioner contended that Family Court’s denial of her motion for a psychological examination of her son constituted an abuse of its discretion in that the final determination of the court was made without the benefit of this information. In this case, much unlike Giraldo v Giraldo (85 AD2d 164, appeal dismissed 56 NY2d 804), on which petitioner relies, there was before Family Court, in addition to the testimony of the natural parents, an interview with the child and his guardian, testimony of relatives, friends and teachers and a school psychological examination of the child. It is from this wide-based source of helpful evidence that the court made its findings of fact. Under such circumstances, it cannot be said that Family Court erred in refusing to order the testing of the child as unneccessary.
We also find that Family Court’s decision declining to change the custody arrangement is supported by the record as a whole. The court considered all relevant factors before arriving at its decision, and its determination should not be disturbed (see, Matter of Van Dyck v Van Dyck, 97 AD2d 909; Matter of Colone v Keyser, 97 AD2d 630, 631).
Order affirmed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.